Exhibit5.1 Avocats ● Agents de brevets et marques de commerce Barristers & Solicitors Patent & Trade-mark Agents McCarthy Tétrault S.E.N.C.R.L., s.r.l. Bureau 2500 1000, rue De La Gauchetiére Ouest Montréal (Québec) H3B 0A2 CANADA Telephone:(514) 397-4100 Facsimile:(514) 875-6246 mccarthy.ca Patrick Boucher Direct Line:(514) 397-4237 Direct Fax:(514) 875-6246 E-Mail:pboucher@mccarthy.ca McCarty Tétrault McCarthy Tétrault S.E.N.C.R.L., s.r.l., LLP Montreal, September 19, 2007 CGI Group Inc. 7thFloor1130 Sherbrooke Street West Montréal, QuébecH3A2M8 RE: Registration Statement on FormS-8 of 11,881,753 ClassA Subordinate Voting Shares Dear Sirs: In connection with the registration under the Securities Act of 1933, as amended (the “Act”), by CGI Group Inc., a corporation organized under the laws of the Province of Québec (the “Company”), of 11,881,753ClassA Subordinate Voting Shares of the Company without par value (the “Registered Shares”), the following opinion is furnished to you to be filed with the Securities and Exchange Commission (the “Commission”) as Exhibit5.1 of the Company’s registration statement on FormS-8 (the “Registration Statement”) under the Act. The Registered Shares are to be offered on a delayed or continuous basis pursuant to Rule415 under the Act in connection with options granted under the Share Option Plan for Employees, Officers, Directors and Consultants of CGI Group Inc., its Subsidiaries and its Associates (the “Plan”). This opinion is limited to the laws of the Province of Québec and the laws of Canada applicable therein and we express no opinion with respect to the laws of any other jurisdiction. In arriving at this opinion, we have examined such corporate instruments, documents, statements and records of the Company, and we have examined such statutes and regulations and have conducted such legal analysis, as we have deemed relevant, necessary and appropriate for the purposes of this opinion. We have assumed the genuineness of all signatures and the authenticity of all documents submitted to us as originals, the conformity to original documents of all the documents submitted to us as certified or photostatic copies, and the authenticity of the originals of such latter documents. As to certain factual matters material to the opinion expressed herein, we have relied to the extent we deemed proper upon representations, warranties and statements as to factual matters of officers and other representatives of the Company. Based on and subject to the foregoing, we are of the opinion that, upon the issuance by the Company of the Registered Shares pursuant to the exercise of options granted under the Plan, upon payment of the exercise price thereof, and upon delivery of certificates representing such Registered Shares in the manner contemplated by the Plan and the authorization relating thereto by the Company’s Board of Directors, the Registered Shares represented by such certificates will be duly authorized, validly issued, fully paid and non-assessable by the Company. We hereby consent to the filing of this opinion as Exhibit5.1 to the Registration Statement and to the reference to our firm in the Registration Statement or in the Prospectus forming a part of the Registration Statement. In giving such consent, we do not hereby admit that we come within the category of persons whose consent is required under Section7 of the Act or the rules and regulations of the Commission promulgated thereunder. Yours truly, /s/ McCarthy Tétrault LLP
